                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Mart B. Oller IV, #149186
                             7647 North Fresno Street
                           3 Fresno, California 93720
                             Telephone:     (559) 433-1300
                           4 Facsimile:     (559) 433-2300

                           5 Attorneys for Defendant COUNTY OF FRESNO

                           6

                           7

                           8                              UNITED STATES DISTRICT COURT

                           9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 FARSHAD OREIZI,                                      Case No. 1:18-CV-00662-AWI-EPG

                       12                  Plaintiff,                          STIPULATION AND ORDER TO
                                                                               CONTINUE DATES SET IN THE
                       13           v.                                         COURT’S SCHEDULING ORDER
                                                                               DOCUMENT 19, DATED 04/15/19;
                       14 COUNTY OF FRESNO and DOES 1 through                  DOCUMENT 21, DATED 07/29/19 and
                          20, inclusive,                                       DOCUMENT 22 DATED 10/14/19
                       15
                                         Defendants.                           (ECF No. 24)
                       16

                       17           IT IS HEREBY STIPULATED BY AND AMONG, Defendant County of Fresno and
                       18 Plaintiff Farshad Oreizi, through their respective counsel:

                       19           Defendant County of Fresno and Plaintiff Farshad Oreizi, referred to herein as the “Parties,”
                       20 hereby stipulate, request, and consent to the Court entering an Order to continue the dates set by this

                       21 Court in Document 15 as set forth herein below. The parties mediated the case on August 13, 2019,

                       22 without success and thereafter agreed to brief continuances regarding non-expert discovery to

                       23 accommodate plaintiff’s counsel’s vacation and defendant’s counsel’s and his family’s health

                       24 issues. (Document 19, 22.)

                       25           This request and stipulation is based on the fact that due to unavoidable delays encountered
                       26 in proceeding with the completion of non-expert discovery, due to unexpected complications due to
                       27 a concussion from football to the son of counsel for Defendant, Mart Oller, and Mr. Oller’s

                       28 subsequent and continuing involvement in a trial before Judge Drozd, the parties have not had
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &             STIPULATION AND [PROPOSED] ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING
   CARRUTH LLP                             ORDER DOCUMENT 19, DATED 04/15/19; DOCUMENT 21, DATED 07/29/19
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      and DOCUMENT 22 DATED 10/14/19
                           1 sufficient time to complete same, nor will they have sufficient time under the current dates. The

                           2 parties believe that the interests of judicial economy and justice are best served by the requested

                           3 continuance of the dates below, which preserves the current trial date, pretrial date, and dispositive

                           4 motion filing date.

                           5                 DISCOVERY DEADLINES:

                           6                 Non-Expert Discovery:                   Current date: December 31, 2019

                           7                 Proposed New Date:                      January 31, 2020

                           8                 Expert Disclosure:                      Current date: October 30, 2019

                           9                 Proposed New Date:                      January 31, 2020

                       10                    Rebuttal Expert Disclosure:             Current date: January 20, 2020

                       11                    Proposed New Date:                      February 20, 2020

                       12                    Expert Discovery:                       Current date: February 5, 2020

                       13                    Proposed New Date:                      March 5, 2020

                       14                    Dispositive Motion Filing               Current date: February 16, 2020

                       15                    Proposed New Date                       March 10, 2020

                       16                    All other terms, conditions, and deadlines in the Court’s Scheduling Conference

                       17 Order (ECF No. 15) shall remain in full force and effect.

                       18             IT IS SO STIPULATED.

                       19 Dated: December 2, 2019                                   McCORMICK, BARSTOW, SHEPPARD,
                                                                                        WAYTE & CARRUTH LLP
                       20

                       21

                       22                                                      By:             /s/ Mart B. Oller
                                                                                               Mart B. Oller IV
                       23                                                      Attorneys for Defendant COUNTY OF FRESNO
                       24 / / /

                       25 / / /

                       26 / / /
                       27 / / /

                       28 / / /
                                                                                2
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &              STIPULATION AND [PROPOSED] ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING
   CARRUTH LLP                              ORDER DOCUMENT 19, DATED 04/15/19; DOCUMENT 21, DATED 07/29/19
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       and DOCUMENT 22 DATED 10/14/19
                           1 Dated: December 2, 2019                   LAW OFFICE OF PETER SEAN BRADLEY

                           2

                           3
                                                                      By:            /s/ Peter Sean Bradley
                           4                                                           Peter Sean Bradley
                                                                           Attorneys for Plaintiff FARSHAD OREIZI
                           5

                           6

                           7

                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
                                                                       3
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &             STIPULATION AND [PROPOSED] ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING
   CARRUTH LLP                             ORDER DOCUMENT 19, DATED 04/15/19; DOCUMENT 21, DATED 07/29/19
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      and DOCUMENT 22 DATED 10/14/19
                           1                                               ORDER

                           2           Pursuant to the stipulation of the parties (ECF No. 24), and a finding of good cause, the

                           3 Court orders the dates set forth in the Scheduling Order (ECF No. 15), as previously modified (ECF

                           4 Nos. 19, 21, 23) is further modified as follows:

                           5
                               EVENT                             PRIOR DATE                      CONTINUED DATE
                           6
                               Non-Expert Discovery Cutoff       December 31, 2019               January 31, 2020
                           7
                               Expert Disclosures                December 31, 2019               January 31, 2020
                           8
                               Rebuttal Expert Disclosures       January 20, 2020                February 20, 2020
                           9
                               Expert Discovery Completion       February 5, 2020                March 5, 2020
                       10
                               Dispositive Motion Filing         February 16, 2020               March 10, 2020
                       11
                               Pretrial Conference               June 19, 2020, at 10:00 a.m.    June 19, 2020, at 10:00 a.m.
                       12
                               Trial                             August 18, 2020, at 8:30 a.m.   August 18, 2020, at 8:30 a.m.
                       13

                       14              All other terms, conditions, and deadlines in the Court’s Scheduling Conference Order (ECF

                       15 No. 15) shall remain in full force and effect.

                       16
                               IT IS SO ORDERED.
                       17

                       18         Dated:     December 4, 2019                          /s/
                                                                                UNITED STATES MAGISTRATE JUDGE
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
                                                                                4
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &              STIPULATION AND [PROPOSED] ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING
   CARRUTH LLP                              ORDER DOCUMENT 19, DATED 04/15/19; DOCUMENT 21, DATED 07/29/19
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       and DOCUMENT 22 DATED 10/14/19
